PER CURIAM.
We reverse on the authority of Acosta v. Firestone Tire & Rubber Co., 592 So.2d 1102 (Fla. 3d DCA 1991). As we did in Acosta, we certify conflict with the fourth district, Walker v. Miller Electric Mfg. Co., 16 F.L.W. 1386, 1991 WL 82508 (Fla. 4th DCA May 22, 1991). We certify to the Florida Supreme Court the following question as one of great public importance:
DOES THE NOW REPEALED STATUTE OF REPOSE, SECTION 95.031(2), FLORIDA STATUTES (1975), BAR A PLAINTIFF’S CAUSE OF ACTION WHERE THE LAW IN EFFECT AT THE TIME THE PLAINTIFF’S CAUSE OF ACTION ACCRUED WOULD HAVE PERMITTED HIM TO MAINTAIN A PRODUCTS LIABILITY ACTION?
Reversed; conflict certified; question certified.